EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lana Kuchinski  on 3/04/2022 and 03/08/2022.

The application has been amended as follows: 

14. (Currently Amended) A method of drilling a wellbore to a target, comprising:
 measuring attitudes at least at two of consecutive first, second, and third survey stations along a wellbore using a downhole surveying tool; 
determining an actual change in wellbore position between the first and third survey stations; and
 applying corrections to the attitude at the second survey station such that two modeled well paths intersect at a corrected position of the second survey station to reflect the determined actual change in wellbore position between the first and third survey stations, wherein: 
the corrected position of the second survey station is interpolated between the first survey station and the third survey station 
 the first survey station and the second survey station are linked with a first modeled well path of the two modeled well paths; 
the second survey station and the third survey station are linked with a second modeled well path of the two modeled well paths; and 
the two modeled well paths are circular arcs computed by a minimum curvature method.

22. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors cause the one or more processors to at least: 
receive attitudes measured at least at two of consecutive first, second, and third survey stations along a wellbore using a downhole surveying tool; 
determine an actual change in wellbore position between the first and third survey stations; and
 apply corrections to the attitude at the second survey station such that two modeled well paths to intersect at a corrected position of the second survey station to  reflect the determined actual change in wellbore position between the first and third survey stations, wherein:
the corrected position of the second survey station is interpolated between the first 
 the first survey station and the second survey station are linked with a first modeled well path of the two modeled well paths; 
the second survey station and the third survey station are linked with a second modeled well path of the two modeled well paths; and
 the two modeled well paths are circular arcs computed by a minimum curvature method.

30. (Currently Amended) A method of drilling a wellbore to a target, comprising: 
measuring attitudes at adjacent survey stations along a wellbore using a downhole surveying tool; 
determining an interpolated  wellbore position between the adjacent survey stations; and 
using the interpolated wellbore position, applying a correction to the attitude measured at one of the adjacent survey stations such that a modeled well path formed by a minimum curvature method joins the one of the adjacent survey stations to the interpolated well position between the adjacent survey stations. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676

/ROBERT E FULLER/Primary Examiner, Art Unit 3676